Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to communication filed on 01/17/2020.  Claims 1-21 have been examined.
Priority
This application is a 371 of PCT/JP2018/018318, filed on 05/11/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JAPAN JP2017-145236, filed on 07/27/2017.
Claim Objections
Claims 10 and 12 are objected to because of the following informalities: 
In order to state the subject matter of the claim clearly, it is suggested to spell out the acronym AR.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1, and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ciecko (US 2017/0150321 A1, hereinafter Ciecko).
Regarding claim 1, Ciecko discloses an information processing system (see at least Fig. 3A) comprising:
a communication unit configured to receive at least current position information regarding a user (see at least Fig. 3A, location & movement module 220 and [0015]); and
a control unit (see at least Fig. 3A, content store & delivery module 230) configured to cause the communication unit, if the control unit determines that a predetermined area containing a position indicated by the current position information is an area that makes people staying in the predetermined area feel unpleasant, to distribute specific content to the user (see at least [0015], “a media content delivery system that only delivers content relating to a particular geographic location if it detects that an individual is proximate to that location, and it determines that the individual exhibits motion that is consistent with waiting in a line or queue that is associated with this location or venue”; “If it is determined that the mobile device user is waiting in line and within the geo-fence area, then the server can select and deliver content to the mobile device that relates to the current location of the mobile device”). 
Claims 18-21 are of the same scope as claim 1. They are rejected for the same reason as for claim 1.
Claims 1-9, 11, 13-14, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US 2016/0148238 A1, hereinafter He).

a communication unit configured to receive at least current position information regarding a user (see at least Fig. 4/[0070], Network Interface 406, and/or "network computing device"; [0031]: "Merchant server 140 may be connected to a network of Bluetooth beacons installed in the merchant's brick-and-mortar store or at the operator's public venue. The network of Bluetooth beacons may be installed at or near the line locations of the merchant’s store or public venue to form a grid. Each Bluetooth beacon may emit a low energy Bluetooth signal in a specific frequency spectrum periodically. Thus, the network of Bluetooth may allow detection of locations and movements of the consumer at different line locations. In some embodiment, the BLE beacons may be positioned throughout amenities, locations, merchants, venues that are near line locations. Thus, the movement and locations of users at and near the line locations also may be detected and monitored;[0048]; Fig. 3: 302); and
a control unit (See Fig. 4: Processor 412 in view of aforementioned [0030]; "...each of the devices utilized by users, merchants, and payment providers may be implemented as computer system 400 in a manner as follows.") configured to cause the communication unit, if the control unit determines that a predetermined area containing a position indicated by the current position information is an area that makes people staying in the predetermined area feel unpleasant (see at least [0053]/Fig. 3: "At step 308, the system may determine the user 105's 
Regarding claim 2, He further discloses wherein the control unit determines that the predetermined area containing the position indicated by the current position information is an area that makes people staying in the predetermined 
Regarding claim 3, He further discloses wherein congestion information related to a congestion of an area is received by the communication unit, and the control unit determines that the predetermined area containing the position indicated by the current position information is an area that makes people staying in the predetermined area feel unpleasant on a basis of the congestion information (see at least [0046], "...the system may set up a line location profile for the line location. The line location profile also may include information related to the line's current status, estimated wait time, number of people in line, number of customer turn over (customers who left before reaching the front of the 
Regarding claim 4, He further discloses wherein the communication unit receives information regarding a number of people included in an image as the congestion information from an imaging device near a current position of the user (see at least [0046], "...the system may set up a line location profile for the line location. The line location profile also may include information related to the line's current status, estimated wait time, number of people in line, number of customer turn over (customers who left before reaching the front of the line),...", wherein e.g. status and waittime information are directly correlated with the level of congestion of the waiting line).
Regarding claim 5, He further discloses wherein the communication unit receives a count of Wi-Fi terminals from which radio waves have been received as the congestion information from a Wi-Fi radio wave detection unit near a current position of the user (see at least [0018], [0021] and [0027], the Bluetooth BLE beacon based congestion determination technique).
Regarding claim 6, He further discloses wherein the control unit sets a number of users positioned near a current position of the user as the congestion information (see at least [0052], "The system may then determine the line position of the user 105 at the line location. Based on the user 105's line location, the system may assign a line position number to the user 105 and may estimate the wait time for the user 105’s line position. In an embodiment, the system may 
Regarding claim 7, He further discloses wherein if the control unit estimates that the user is waiting in a line on a basis of the current position information regarding the user, the control unit determines that an area having the line containing the position indicated by the current position information is an area that makes people staying in the area feel unpleasant (see at least [0053]/Fig. 3: "At step 308, the system may determine the user 105's tolerance for waiting in line. The system may detect the user 105's movement and location by GPS and/or BLE devices included with the user device 110. Based on the user 105's movement and location, the system may infer or determine what activity the user 105 is current involved. [...] the system may detect that the user 105 is standing in line or near the line with minimum movement or is pacing back and forth. Thus, the system may determine that the user 105 is anxiously waiting in line.").
Regarding claim 8, He further discloses wherein the communication unit receives feature data of faces of a plurality of users forming a line, the faces appearing in an image taken by an imaging device near a current position of the user, and in a case where feature data of a face of the user registered in advance exists among the feature data of the faces of the plurality of users forming the line, the control unit determines that an area having the line containing the position indicated by the current position information regarding the user is an area that makes people staying in the area feel unpleasant ([0053]/Fig. 3: "At step 308, the system may determine the user 105's tolerance for waiting in 
Regarding claim 9, He further discloses wherein in a case where the control unit determines that the user is waiting in the line on a basis of current position information regarding a plurality of users positioned near the user, the control unit estimates that an area having the line containing the position indicated by the current position information is an area that makes people staying in the area feel unpleasant ([0053]/Fig. 3: "At step 308, the system may determine the user 105's tolerance for waiting in line. The system may detect the user 105's movement and location by GPS and/or BLE devices included with the user device 110. Based on the user 105's movement and location, the system may infer or determine what activity the user 105 is current involved. [...] the system may detect that the user 105 is standing in line or near the line with minimum movement or is pacing back and forth. Thus, the system may determine that the user 105 is anxiously waiting in line.",).
Regarding claim 11, He further discloses wherein the control unit causes content related to the line to be distributed to a display device disposed near the user (see [0013], "...the users may be offered amenities, such as wireless 
Regarding claim 13, He further discloses wherein the control unit computes a wait time of the user waiting in the line on a basis of current position information regarding a plurality of users including the user, and selects content matching the wait time (see [0013], "...the users may be offered amenities, such as wireless internet access or free drinks based on how long they have waited in line, where the amenities may be determined by individual user preferences").
Regarding claim 14, He further discloses wherein the control unit causes the communication unit to distribute content personalized to the user on a basis of user information indicating user preferences managed on a per-user basis (see [0013], "...the users may be offered amenities, such as wireless internet access or free drinks based on how long they have waited in line, where the amenities may be determined by individual user preferences").
Regarding claim 16, He further discloses wherein the communication unit receives biological information regarding the user, and in a case where the control unit estimates that the user feels unpleasant on a basis of the biological information regarding the user, the control unit determines that a predetermined area containing a position indicated by the current position information is an unpleasant area, and causes the communication unit to distribute specific content to the user (see at least [0054], "...the system may detect the user 105's biometric information, such as the user 105's heart rate, temperature, voice, operation of the user device 110, and the like. Thus, the system may infer or 
Claims 18-21 are of the same scope as claim 1. They are rejected for the same reason as for claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over He as applied to claim 1, and in view of Kunigita et al. (US 2014/0201632 A1, hereinafter Kunigita).
Regarding claim 15, He does not specifically disclose wherein when the user has partially finished viewing or listening to content on a basis of a content viewing/listening history managed on a per-user basis, the control unit causes the communication unit to distribute the content to enable the user to resume viewing or listening to the content. However, this feature is well known in the art as evidenced by Kunigita (see at least [0061], resuming viewing of content if the viewing was interrupted before). It would have been obvious to a person with 
Regarding claim 17, He does not specifically disclose wherein the specific content includes a content list, and the control unit causes content selected from the content list to be distributed. However, this feature is well known in the art as evidenced by Kunigita (see at least Figs. 5-6, and [0061-0062], content list and viewing history for resuming viewing of content). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kunigita s teaching into he’s method in order to provide the capability of continuation of unfinished viewing/listening of content from a content viewing history list.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). 
or Subject Matter Eligibility of Computer Readable Media (26Jan2010)	1351 OG 212 23FEB2010

Possible fix: Amend the claimed term to: "non-transitory", "computer usable memory", or "computer usable storage memory", "computer readable memory", "computer readable device", (i.e. any variations thereof, where "media" or "medium" is replaced by "device" or "memory") or adding "wherein the medium is not a signal".
Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LAI whose telephone number is (571)270-3236.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael C. Lai
Art Unit 2457
Phone: (571) 270-3236


/MICHAEL C LAI/
Primary Examiner, Art Unit 2457